Exhibit 10.2

 



THIRD AMENDMENT TO AGREEMENT

 

THIS THIRD AMENDMENT TO AGREEMENT (this “Agreement”), dated as of September ___,
2018, is among SAMSON OIL AND GAS USA, INC., a Colorado corporation
(“Borrower”), SAMSON OIL & GAS LIMITED, an Australian public company (the
“Parent”), SAMSON OIL AND GAS USA MONTANA, INC., a Colorado corporation (“Samson
Montana”, and together with the Parent, collectively, the “Guarantors”, and
each, individually, a “Guarantor”), the Lenders party hereto, and MUTUAL OF
OMAHA BANK, as Administrative Agent for the Lenders (in such capacity,
“Administrative Agent”) and as L/C Issuer.

 

R E C I T A L S

 

A.                 Borrower, the financial institutions party thereto, and
Administrative Agent are parties to that certain Credit Agreement, dated as of
January 27, 2014, as amended by (i) that certain First Amendment to Credit
Agreement dated as of November 24, 2014, (ii) that certain Second Amendment to
Credit Agreement dated as of May 13, 2015, (iii) that certain Third Amendment to
Credit Agreement dated as of March 31, 2016, (iv) that certain Fourth Amendment
to Credit Agreement dated as of June 30, 2016, (v) that certain Fifth Amendment
to Credit Agreement dated as of September 29, 2016, (vi) that certain Sixth
Amendment to Credit Agreement dated as of May 5, 2017, and (vii) that certain
Seventh Amendment to Credit Agreement dated as of July 14, 2017 (such Credit
Agreement, as so amended, the “Credit Agreement”).

 

B.                  Certain defaults have occurred under the Credit Agreement as
a result of the failure by the Borrower to comply with certain provisions
thereof. As a result, the parties then entered into the forbearance agreement
captioned “Agreement” dated as of June 14, 2018, as amended by (i) that certain
First Amendment to Agreement among the parties dated as of July 10, 2018, and
(ii) that certain Second Amendment to Agreement among the parties dated as of
August 27, 2018, (collectively the “Original Forbearance Agreement”).

 

C.                  The parties have agreed to amend the Original Forbearance
Agreement as hereinafter provided.

 

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                   Same Terms. All terms used herein which are defined in, or
incorporated into, the Original Forbearance Agreement shall have the same
meanings when used herein, unless the context hereof otherwise requires or
provides. In addition, the following terms have the meanings set forth below:

 

“Credit Agreement” has the meaning set forth in Recital A.

 

“Eagle” means Eagle Energy Partners I, LLC, a North Dakota limited liability
company, as the purchaser under the Eagle Energy PSA.

 

“Effective Date” means the date when (a) all Lenders have executed this
Agreement, and (b) the conditions set forth in Section 3 of this Agreement have
been complied with to the satisfaction of the Administrative Agent, unless
waived in writing by the Administrative Agent.

 

“Original Forbearance Agreement” has the meaning set forth in Recital B.

 



THIRD AMENDMENT TO AGREEMENT – Page 1

 

 

2.                   Amendment to Original Forbearance Agreement. On the
Effective Date, the parties agree that the definition of Forbearance Termination
Date set forth in Section 1 of the Original Forbearance Agreement shall be
amended to read as follows:

 

“Forbearance Termination Date” means October 15, 2018.

 

3.                   Conditions Precedent. The amendments set forth in this
Agreement are subject to the satisfaction (in the opinion of Administrative
Agent), unless waived in writing by Administrative Agent, of each of the
following conditions (and upon such satisfaction, this Agreement shall be deemed
to be effective as of the Effective Date):

 

(a)                Agreement. This Agreement shall be in full force and effect.

 

(b)                Amendment to Eagle Energy PSA. Administrative Agent shall
have received a copy of an amendment to the Eagle Energy PSA, in form and
substance satisfactory to Administrative Agent, pursuant to which (i) the
remaining portion of the Deposit (as defined in the Eagle Energy PSA) that is
held in escrow is released to the Borrower, and (ii) the Termination Date (as
defined in the Eagle Energy PSA) is extended to October 15, 2018.

 

(c)                Financing Commitment Letter. Administrative Agent shall have
received (i) on or before September 26, 2018, a copy of a commitment letter, in
form and substance satisfactory to Administrative Agent, from the party chosen
by Eagle to provide financing to Eagle for the purpose of consummating the sale
contemplated by the Eagle Energy PSA (as amended pursuant to the amendment
required to be delivered pursuant to Section 3(b) above), which commitment
letter shall include, without limitation, a commitment by such party to provide
such financing on or before October 15, 2018, and (ii) to the extent such
commitment letter requires Eagle to pay a breakup fee or a legal documentation
fee, evidence, in form and substance satisfactory to Administrative Agent, that
all such fees have been paid.

 

(d)                Forbearance Fee. As consideration for the agreements
contained in this Agreement, Borrower shall have paid Administrative Agent for
the benefit of the Lenders a forbearance fee of $60,000, which fee shall be
fully earned on the Effective Date.

 

(e)                Fees and Expenses. Administrative Agent shall have received
payment of all out-of-pocket fees and expenses (including reasonable attorneys’
fees and expenses) incurred by Administrative Agent in connection with the
preparation, negotiation and execution of this Agreement.

 

4.                   Certain Representations. Each of Borrower and Guarantors
represents and warrants that, as of the Effective Date: (a) each Loan Party has
full power and authority to execute this Agreement, and this Agreement
constitutes the legal, valid and binding obligation of such Loan Party
enforceable against such Loan Party in accordance with its terms, except as
enforceability may be limited by general principles of equity and applicable
bankruptcy, insolvency, reorganization, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally; and (b) no
authorization, approval, consent or other action by, notice to, or filing with,
any Governmental Authority or other Person is required for the execution,
delivery and performance by any Loan Party of this Agreement. In addition, each
of Borrower and Guarantors represents that after giving effect to this
Agreement, all representations and warranties contained in the Credit Agreement
and the other Loan Documents to which such Person is a party are true and
correct in all material respects (provided that any such representations or
warranties that are, by their terms, qualified by reference to materiality or a
Material Adverse Effect shall be true and correct in all respects) on and as of
the Effective Date as if made on and as of such date, except to the extent that
any such representation or warranty expressly relates solely to an earlier date,
in which case such representation or warranty is true and correct in all
material respects (or, with respect to any such representations or warranties
that are, by the terms, qualified by reference to materiality or a Material
Adverse Effect, are true and correct in all respects) as of such earlier date.

 



THIRD AMENDMENT TO AGREEMENT – Page 2

 

 

5.                   No Further Amendments. Except as previously amended in
writing or as amended hereby, the Original Forbearance Agreement shall remain
unchanged and all provisions shall remain fully effective between the parties
hereto.

 

6.                   Acknowledgments and Agreements. Each of Borrower and
Guarantors (a) acknowledges that on the date hereof all outstanding Obligations
are payable in accordance with their terms, and (b) waives any defense, offset,
counterclaim or recoupment with respect thereto. Borrower, Guarantors,
Administrative Agent, L/C Issuer and each Lender do hereby adopt, ratify and
confirm the Credit Agreement and the Original Forbearance Agreement, as amended
hereby, and acknowledge and agree that both the Credit Agreement and the
Original Forbearance Agreement, as amended hereby, are and remain in full force
and effect. Each of Borrower and Guarantors acknowledges and agrees that its
liabilities and obligations under the Original Forbearance Agreement, as amended
herby, the Credit Agreement and the other Loan Documents are not impaired in any
respect by this Agreement. Any breach of any representations, warranties and
covenants under this Agreement shall be a Default or an Event of Default, as
applicable, under the Credit Agreement.

 

7.                   Limitation on Agreements. The modifications set forth
herein are limited precisely as written and shall not be deemed (a) to be a
consent under or a waiver of or an amendment to any other term or condition in
the Original Forbearance Agreement, the Credit Agreement or any other Loan
Document, or (b) to prejudice any right or rights that Administrative Agent now
has or may have in the future under or in connection with the Original
Forbearance Agreement, the Credit Agreement and the other Loan Documents or any
of the other documents referred to herein or therein. This Agreement shall
constitute a Loan Document for all purposes.

 

8.                   Confirmation of Security. Each of Borrower and Guarantors
hereby confirms and agrees that all of the Collateral Documents that presently
secure the Obligations shall continue to secure, in the same manner and to the
same extent provided therein, the payment and performance of the Obligations.

 

9.                   Counterparts. This Agreement may be executed in any number
of counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Agreement, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto. Delivery of an
executed counterpart of this Agreement by facsimile or other electronic means
shall be deemed effective as delivery of a manually executed counterpart.

 

10.               Incorporation of Certain Provisions by Reference. The
provisions of Section 11.15 of the Credit Agreement captioned “Governing Law,
Jurisdiction; Etc.” and Section 11.16 of the Credit Agreement captioned “Waiver
of Right to Trial by Jury” are incorporated herein by reference for all
purposes.

 



THIRD AMENDMENT TO AGREEMENT – Page 3

 

 

11.               Release. In consideration of the agreements set forth in this
Agreement, each of Borrower and Guarantors represents and warrants that as of
the date of this Agreement, there are no claims, offsets, defenses or
counterclaims to the obligations of such Person under the Loan Documents to
which it is a party, and in accordance therewith, each of Borrower and
Guarantors:

 

(a)                waives any and all such claims, offsets, defenses or
counterclaims, whether known or unknown, arising under the Loan Documents prior
to the Effective Date; and

 

(b)                releases and discharges each of the Administrative Agent, L/C
Issuer and the Lenders and their respective officers, directors, employees,
agents, shareholders, affiliates and attorneys (the “Released Parties”) from any
and all obligations, indebtedness, liabilities, claims, rights, causes of action
or other demands whatsoever, whether known or unknown, suspected or unsuspected,
in law or equity, which such Person ever had, now has or claims to have or may
have against any Released Party arising prior to the Effective Date and from or
in connection with the Loan Documents or the transactions contemplated thereby,
except, with respect to any Released Party, those resulting from the gross
negligence or willful misconduct of such Released Party, as determined by a
court of competent jurisdiction by a final and non-appealable judgment.

 

12.               Entirety, Etc. This Agreement and all of the other Loan
Documents embody the entire agreement between the parties. THIS AGREEMENT AND
ALL OF THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

[This space is left intentionally blank. Signature pages follow.]

 

THIRD AMENDMENT TO AGREEMENT – Page 4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date and year first above written.

 



  BORROWER:         SAMSON OIL AND GAS USA, INC.         By: /s/ Terry Barr    
Terry Barr     President, Treasurer and CEO         GUARANTORS:         SAMSON
OIL & GAS LIMITED         By: /s/ Terry Barr     Terry Barr     Managing
Director, CEO & President         SAMSON OIL AND GAS USA MONTANA, INC.        
By: /s/ Terry Barr     Terry Barr     President, Treasurer and CEO        
ADMINISTRATIVE AGENT AND L/C ISSUER:         MUTUAL OF OMAHA BANK,   as
Administrative Agent and L/C Issuer         By: /s/ J. Keith Miller     J. Keith
Miller     Senior Energy Lender         LENDERS:         MUTUAL OF OMAHA BANK,  
as a Lender         By: /s/ J. Keith Miller     J. Keith Miller     Senior
Energy Lender

 



THIRD AMENDMENT TO AGREEMENT – Signature Page



 